Exhibit 10.91

BECKMAN COULTER, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated Effective as of January 1, 2008)

WHEREAS, Beckman Coulter, Inc. (the “Company”), originally established a
deferred compensation plan to provide supplemental retirement income benefits
for a select group of management and highly compensated employees through
deferrals of salary and bonuses effective as of January 1, 1998; and

WHEREAS, the Company has the right to amend the Plan, and the Company now wishes
to amend and restate the Plan to comply with Section 409A of the Code and
Treasury Regulations and other guidance promulgated thereunder and to make
certain other technical amendments to the Plan;

NOW, THEREFORE, the Plan is amended and restated effective as of January 1,
2008.

ARTICLE I

TITLE AND DEFINITIONS

 

  1.1 Title.

This Plan shall be known as the “Beckman Coulter, Inc. Executive Deferred
Compensation Plan.”

 

  1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Account” or “Accounts” shall mean a Participant’s Cash Deferral Account and/or
Stock Unit Account. The Committee may establish such additional accounts or
subaccounts as it deems necessary for the proper administration of the Plan.

“Administrator” shall mean the person selected as provided in the Trust
Agreement to administer the Plan upon and after a Change in Control Event.

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, who have been designated as
or who are deemed to be the Participant’s “Beneficiary” or “Beneficiaries” under
the 401(k) Plan and who shall receive the benefits specified hereunder in the
event of the Participant’s death. Notwithstanding the above, a

 

-1-



--------------------------------------------------------------------------------

Participant may designate or change such designation of his or her Beneficiary
or Beneficiaries for purposes of this Plan by filing, on a form provided by the
Committee and on such terms and conditions as the Committee may prescribe, a
Beneficiary designation. No such Beneficiary designation shall become effective
until it is filed with the Committee. Such Beneficiary designation shall
thereafter remain in effect with respect to this Plan until a new Beneficiary
designation is filed with the Committee pursuant to the terms hereof. In the
event any amount is payable under this Plan to a minor, payment shall not be
made to the minor, but instead shall be paid (i) to that person’s living
parent(s) to act as custodian, (ii) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or
(iii) if no parent of that person is then living, to a custodian selected by the
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of
the estate for the minor is duly appointed and currently acting within 60 days
after the date the amount becomes payable, payment shall be deposited or made
with the court having jurisdiction over the estate of the minor.

“Board of Directors” or “Board” shall mean the Board of Directors of Beckman
Coulter, Inc.

“Bonus” shall mean any annual incentive compensation payable to a Participant in
accordance with the Executive or Management Incentive Plans (or their
successors) that is in addition to the Participant’s Salary.

“Cash Deferral Account” shall mean the bookkeeping account maintained by the
Company on behalf of a Participant who elects to defer his or her Salary and/or
Bonus in cash pursuant to Section 3.1. In addition, the Cash Deferral Account of
each Participant eligible to receive a Sign-On Credit may be credited with an
additional amount in accordance with such Participant’s election under
Section 3.2.

“Change in Control Event” shall mean the following for purposes of this Plan and
shall be deemed to occur if any of the following events occur:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than an employee benefit plan of Beckman Coulter, Inc.
(“Beckman Coulter”), or a trustee or other fiduciary holding securities under an
employee benefit plan of Beckman Coulter, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Beckman Coulter representing 15% or more of the combined voting
power of Beckman Coulter’s then outstanding voting securities, provided that, no
Change in Control Event shall be deemed to occur solely because a corporation
(the “seller”) owns 15% or more of Beckman Coulter voting securities if such
ownership is only a transitory step in a reorganization whereby Beckman Coulter
purchases the assets of the seller for Beckman Coulter voting securities and the
seller liquidates shortly thereafter;

 

-2-



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board of Beckman
Coulter (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Beckman
Coulter stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Beckman Coulter, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be considered as though
such person were a member of the Incumbent Board of Beckman Coulter;

(iii) the closing of a merger or consolidation of Beckman Coulter with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of Beckman Coulter outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) more than 85% of the combined voting
power of the voting securities of Beckman Coulter or such other entity
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Beckman Coulter (or
similar transaction) in which no person acquires 15% or more of the combined
voting power of Beckman Coulter’s then outstanding voting securities; or

(iv) the closing of a sale or disposition by Beckman Coulter of all or
substantially all of Beckman Coulter’s assets, or the approval by the
stockholders of Beckman Coulter of a plan of complete liquidation of Beckman
Coulter.

Notwithstanding the preceding sentence, a Change in Control Event shall not be
deemed to have occurred if the “person” described in the preceding sentence is
an underwriting syndicate which has acquired the ownership of 15% or more of the
combined voting power of Beckman Coulter’s then outstanding voting securities
solely in connection with a public offering of Beckman Coulter’s securities. If,
after any of the events deemed to constitute a Change in Control Event occurs,
the transaction approved by the stockholders does not actually transpire, the
Change in Control Event will be retroactively deemed not to have occurred.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Organization and Compensation Committee of the Board
or its delegate(s) which administers this Plan in accordance with Article VIII.

“Common Stock” shall mean the Common Stock of the Company (or such other
publicly traded common stock with respect to which Stock Units are designated
after a corporate transaction as set forth in Section 9.3).

“Company” shall mean Beckman Coulter, Inc., any successor corporation and each
corporation which is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code) of which Beckman Coulter, Inc. is a
component member. Upon and after a Change in Control Event, Company shall
include any successor to Beckman Coulter, Inc. or a substantial portion of its
assets.

 

-3-



--------------------------------------------------------------------------------

“Company Matching Units” shall mean the Stock Units credited to a Participant’s
Stock Unit Account pursuant to Section 4.2(d).

“Disability” shall mean that the Participant (1) has terminated employment with
the Company, and (2) at the date of such termination, is disabled within the
meaning of Section 22(e)(3) of the Code. The Participant must furnish proof of
disability in such form and manner, and at such times, as the Company may
require. A consideration of disability hereunder does not mean or imply that the
Participant qualifies for any disability-related benefits under any other plan
or program of the Company, and each such other plan or program is or may be
governed by separate requirements which differ from those applied herein.

“Distribution Amount” shall mean the amount of a Participant’s Cash Deferral
Account and Stock Unit Account (together with earnings and Dividend Equivalents
credited pursuant to Sections 4.1(c) and 4.2(f) respectively) associated with a
particular Plan Year’s deferral and distribution election.

“Dividend Equivalent” shall mean the amount of cash dividends or other cash
distributions paid by the Company on that number of shares of Common Stock which
is equal to the number of Stock Units then credited to a Participant’s Stock
Unit Account, which amount shall be allocated as additional Stock Units to such
Participant’s Stock Unit Account, as provided in Section 4.2(f).

“Eligible Employee” shall mean an officer or other highly compensated employee
of the Company who has been selected by the Committee to participate in this
Plan. The Committee shall limit Eligible Employee status to a select group of
management or highly compensated employees, as set forth in Sections 201, 301
and 401 of ERISA.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Fair Market Value” shall mean: (1) If the Common Stock is being valued in
connection with a transaction (such as the crediting of amounts to an Account or
a distribution) for which the Committee determines there is a corresponding
transaction by the Trust, the net price per share of Common Stock purchased or
the net proceeds per share of Common Stock sold in the transaction by the Trust,
in each case including all expenses of such transaction by the Trust. (2) If
paragraph (1) does not apply, (a) the closing price of the Common Stock on the
New York Stock Exchange on the date for which the fair market value is
determined, or, if there is no trading of the Common Stock on such date, then
the closing price of the Common Stock on the New York Stock Exchange on the next
preceding date on which there was trading in such shares; or (b) if the Common
Stock is not listed, admitted or quoted, the Committee may designate such other
source of data as it deems appropriate for determining such value for purposes
of this Plan.

 

-4-



--------------------------------------------------------------------------------

“401(k) Plan” means the Beckman Coulter, Inc. Savings Plan, as it may be amended
from time to time.

“Interest Rate” shall mean, for each Plan Year, the prime rate of interest
established by Bank of America, NT&SA in effect as of the July 31 preceding the
relevant Plan Year.

“Layoff” shall mean that a Participant has terminated from employment with the
Company as a result of a layoff and such termination is classified as such in
the Company’s payroll records.

“Participant” shall mean any Eligible Employee who elects to defer a portion of
his or her Salary and/or Bonus in accordance with Section 3.1 and who satisfies
the participation requirements of Article II.

“Plan” shall mean the Beckman Coulter, Inc. Executive Deferred Compensation Plan
set forth herein, now in effect, or as amended from time to time. This Plan
constitutes an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, as set forth in Sections 201, 301 and 401 of ERISA.

“Plan Year” shall mean each 12 consecutive month period beginning on January 1.

“Premium Percentage” shall mean the percentage used for the crediting of Premium
Units determined pursuant to Section 4.2(c) of the Plan.

“Premium Units” shall mean the Stock Units credited to a Participant’s Stock
Unit Account resulting from the premium associated with the Participant’s
deferral of a particular percentage of Bonus and/or Sign-On Credit in the form
of Stock Units pursuant to Section 4.2(c) and/or Section 4.2(e), as the case may
be.

“Retirement” shall mean the Participant’s Separation from Service on or
following the date the Participant has completed (1) five or more years of
service, and the Participant’s whole years of age plus whole years of service
total 65 or more, or (2) one or more years of service, and the Participant is
age 65 or greater. For a Participant who is eligible to participate in the
Beckman Coulter, Inc. Pension Plan, the Beckman Coulter, Inc. Retirement Account
Plan or the Retirement Plus program under the 401(k) Plan, “years of service” in
the preceding sentence shall mean years of service as calculated for vesting
purposes in the applicable plan. For a Participant who is not eligible to
participate in the Beckman Coulter, Inc. Pension Plan, the Beckman Coulter, Inc.
Retirement Account Plan or the Retirement Plus program under the 401(k) Plan,
years of service shall mean complete years of service with the Company
determined according to the Participant’s anniversary date maintained by the
Company; provided that for a Participant whose employment with the Company began
as a result of an acquisition by the Company, service is determined using the
acquisition date.

 

-5-



--------------------------------------------------------------------------------

“Salary” shall mean the Participant’s “Plan Compensation” (as such term is
defined in the 401(k) Plan, but without regard to the limit imposed by
Section 401(a)(17) of the Code) prior to any deferrals under this Plan or any
other deferred compensation plan of the Company, except for Bonus.

“Separation from Service” means, as to a particular Participant, a termination
of services provided by the Participant to his or her Employer (as defined
below), whether voluntarily or involuntarily, as determined by the Committee in
accordance with Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(i) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in clause (iii) below, a Separation from Service
shall occur when the Participant has experienced a termination of employment
with the Employer. A Participant shall be considered to have experienced a
termination of employment for this purpose when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (A) no further services will be performed by the Participant for the
Employer after the applicable date, or (B) that the level of bona fide services
the Participant will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Participant
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).
However, if the Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed 6 months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

(ii) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in clause (iii) below, a Separation
from Service shall occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
such Employer, provided that the expiration of such contract(s) is determined by
the Committee to constitute a good-faith and complete termination of the
contractual relationship between the Participant and such Employer.

(iii) For a Participant who provides services to an Employer as both an employee
and an independent contractor, a

 

-6-



--------------------------------------------------------------------------------

Separation from Service generally shall not occur until the Participant has
ceased providing services for the Employer as both an employee and as an
independent contractor, as determined in accordance with the provisions set
forth in clauses (i) and (ii) above. Similarly, if a Participant either
(A) ceases providing services for an Employer as an independent contractor and
begins providing services for such Employer as an employee, or (ii) ceases
providing services for an Employer as an employee and begins providing services
for such Employer as an independent contractor, the Participant will not be
considered to have experienced a Separation from Service until the Participant
has ceased providing services for such Employer in both capacities, as
determined in accordance with clauses (i) and (ii) above.

Notwithstanding the foregoing provisions in this definition, if a Participant
provides services for an Employer as both an employee and as a member of its
board of directors, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by the Participant as a director
shall not be taken into account in determining whether the Participant has
experienced a Separation from Service as an employee, and the services provided
by such Participant as an employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a director, for purposes of this Plan.

For purposes of this definition of “Separation from Service,” the term
“Employer” means the Company or subsidiary of the Company that the Participant
last performed services for or was employed by, as applicable, on the date of
his or her Separation from Service, and all other entities that are required to
be aggregated together and treated as the employer under Treasury Regulation
Section 1.409A-1(h)(3).

“Sign-On Credit” shall mean an amount set forth in the Participant’s offer of
employment letter from the Company to be credited to a newly hired Participant’s
Accounts(s) as an incentive to the Participant to become an employee of the
Company. The Sign-On Credit shall be offered only to Eligible Employees who are
classified by the Company as Vice President/Director or above.

“Stock Unit” or “Unit” shall mean a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Company solely for purposes of this Plan. The Units credited
to a Participant’s Stock Unit Account shall be used solely as a device for the
determination of the value of the Participant’s Stock Unit Account, to be
eventually distributed in Common Stock held by the Trust to such Participant in
accordance with this Plan. The value of a Unit will vary on any given date due
to market fluctuations in the price of Common Stock. The Units shall not be
treated as property or as a trust fund of any kind. No Participant shall be
entitled to any voting or other stockholder rights with respect to Units granted
or credited under this Plan. The number of Units credited shall be subject to
adjustment in accordance with Section 9.3.

“Stock Unit Account” shall mean the bookkeeping account maintained by the
Company on behalf of each Participant who elects to defer his or her Salary
and/or Bonus in Stock Units pursuant to Section 3.1. In addition, the Stock Unit
Account of each Participant eligible to receive a Company matching contribution
with respect to his or her Bonus deferrals and/or a Sign-On Credit may be
credited with an additional amount in the form of Stock Units pursuant to
Section 4.2(d) and/or Section 4.2(e), respectively.

 

-7-



--------------------------------------------------------------------------------

“Trust” shall mean a grantor trust established and funded by the Company for the
purpose of satisfying some or all of the Company’s obligations under the Plan.

“Trust Agreement” shall mean the agreement by and between the Company and the
Trustee establishing the Trust.

ARTICLE II

PARTICIPATION

 

  2.1 Participation.

Elective deferrals under the Plan are voluntary. Only Eligible Employees may
participate in the Plan. An Eligible Employee shall become a Participant in this
Plan by electing to defer a portion of his or her Salary and/or Bonus in
accordance with Article III.

ARTICLE III

DEFERRAL ELECTIONS

 

  3.1 Elections to Defer Salary and/or Bonus.

(a) Deferral Elections. The Committee shall notify each Eligible Employee of his
or her eligibility to participate in the Plan. Any election filed with the
Committee by an Eligible Employee to defer Salary or Bonus under this Article
III shall become irrevocable upon the deadline for making such election. An
Eligible Employee’s election to participate may be made by electronic means in
accordance with rules and procedures established by the Committee.

(b) Annual Election to Defer Salary. An Eligible Employee may elect to defer his
or her Salary for any Plan Year after the Plan Year in which he or she first
becomes an Eligible Employee by filing an election with the Committee on or
before the December 31 that precedes that Plan Year (or such earlier deadline as
may be prescribed by the Committee).

(c) Annual Election to Defer Bonus. An Eligible Employee may elect to defer his
or her Bonus for any Plan Year after the Plan Year in which he or she first
becomes an Eligible Employee by filing an election with the Committee on or
before the December 31 that precedes such Plan Year (or such earlier deadline as
prescribed by the Committee). Notwithstanding the foregoing sentence, an
Eligible Employee may file an election to defer a Bonus for any Plan Year that
is “performance-based compensation” within the meaning of Section 409A of the
Code and regulations promulgated thereunder no later than the date that is six
(6) months before the end of that Plan Year, provided that in no event may an
election to defer such performance-based compensation be made after such
compensation has become both substantially certain to be paid and readily
ascertainable.

 

-8-



--------------------------------------------------------------------------------

(d) Election for Newly Hired Employee. An individual who becomes an Eligible
Employee may elect to participate in the Plan during the Plan Year in which he
or she becomes an Eligible Employee by filing with the Committee within thirty
(30) days after becoming an Eligible Employee (i) a Salary deferral election,
which shall be effective no earlier than the first day of the first payroll
period commencing after such election is received by the Committee, and/or
(ii) a Bonus deferral election, which shall be effective with respect to a
prorated portion of any Bonus paid for services rendered during the Plan Year in
which the election is made, such prorated portion to be calculated by
multiplying (i) the total Bonus paid for such Plan Year, by (ii) a fraction, the
numerator of which is the number of whole months remaining in the Plan Year
after the date the election is filed with the Committee, and the denominator of
which is 12; provided, however, that such Eligible Employee may elect to defer
the entire amount of his or her Bonus for such Plan Year if such Bonus
constitutes “performance-based compensation” within the meaning of Section 409A
of the Code and regulations promulgated thereunder and such election is made by
the deadline for deferrals of performance-based compensation set forth in
Section 3.1(c) above.

(e) Method of Deferral. Each participation election shall signify the portion of
the Eligible Employee’s Salary and/or Bonus that he or she elects to defer. The
Participant also will make a single election for the time and form of payment of
each Plan Year’s deferred compensation (Salary and/or Bonus, Premium Units,
Company Matching Units and allocable earnings) to be distributed to him or her
in accordance with Article VI. An election to defer Salary for a Plan Year shall
apply to all Salary earned during each pay period that ends during such Plan
Year. An election to defer Bonuses for a Plan Year shall apply to any Bonus paid
with respect to services performed during such Plan Year, even if payment would
otherwise be made after the close of such Plan Year, provided that such deferral
election is made by the applicable deadline described in the preceding
subsections of this Section 3.1. A Participant’s election to defer his or her
Salary and/or Bonus under the Plan shall specify whether such amount is to be
deferred in 1% increments in the form of (1) cash, in accordance with
Section 4.1, and/or (2) Stock Units, in accordance with Section 4.2.

(f) Amount of Deferrals. The amount of Salary and/or Bonus which an Eligible
Employee may elect to defer is as follows:

(i) Any percentage of Salary (in 1% increments) from 10% up to 70%; and

(ii) Any percentage of Bonus (in 1% increments) from 5% up to 80%.

provided, however, that no election shall be effective to reduce the Salary
and/or Bonus payable to an Eligible Employee for a calendar year to an amount
which is less than the amount that the Company is required to withhold from such
Eligible Employee’s Salary and/or Bonus for such calendar year for purposes of
federal, state and local (if any) income tax, employment tax (including without
limitation Federal Insurance Contributions Act (FICA) tax), and other tax
withholdings.

 

-9-



--------------------------------------------------------------------------------

(g) Duration of Deferral Election. Any deferral election made under
paragraphs (b), (c) or (d) of this Section 3.1 shall remain in effect and,
except as provided in Section 3.1(h), be irrevocable, notwithstanding any change
in the Participant’s Salary or Bonus, for the entire Plan Year for which it is
effective.

(h) Emergency Cessation of Deferrals. Notwithstanding anything contained herein
to the contrary, a Participant may discontinue his or her Salary and Bonus
deferrals under the Plan at any time due to an unforeseeable emergency or
hardship distribution pursuant to Treasury Regulation 1.401(k)-1(d)(3), provided
that the Participant also ceases at the same time to make any before-tax
deferrals, after-tax contributions, and if applicable, catch-up contributions
under the 401(k) Plan and the Beckman Coulter, Inc. Executive Restoration Plan.
Such discontinuance of deferrals, after-tax contributions and catch-up
contributions will remain in effect for the remainder of the current Plan Year
and the following Plan Year.

 

  3.2 Sign-On Credit Elections.

An Eligible Employee whose employment with the Company commences on or after
July 1, 2000 and who is notified in an offer of employment letter of his or her
eligibility to receive a Sign-On Credit under the Plan, shall make a single
election with respect to the time and form of payment of his or her Sign-On
Credit to be distributed to him or her as set forth in Section 6.1 below. In
addition, such election shall specify whether the Eligible Employee’s Sign-On
Credit is to be deferred in 1% increments in the form of (i) cash, in accordance
with Section 4.1 and/or (ii) Stock Units, in accordance with Section 4.2(e). Any
election made under this Section 3.2 shall be irrevocable and shall be made in
accordance with Section 3.1(d) (and any other provisions of Section 3.1
applicable to deferral elections by new Eligible Employees) and any other rules
prescribed by the Committee. Such an Eligible Employee shall become a
Participant as of the date the Sign-On Credit is credited under the Plan.

ARTICLE IV

ACCOUNTS

 

  4.1 Cash Deferral Account.

The Committee shall establish and maintain a Cash Deferral Account for each
Participant under the Plan. A Participant’s Cash Deferral Account shall be
credited as follows:

(a) Initial Crediting of Salary to Cash Deferral Account. As soon as
administratively practical after submission of each pay period report, the
Plan’s recordkeeper shall credit the Participant’s Cash Deferral Account with an
amount equal to the portion of Salary deferred by the Participant during that
pay period in accordance with the Participant’s election under Section 3.1(e),
that is, the portion of the Participant’s Salary that the Participant has
elected to be deferred under his or her Cash Deferral Account.

(b) Initial Crediting of Bonus to Cash Deferral Account. As soon as
administratively practical after any Bonus a Participant has elected to defer
under Section 3.1(e) would otherwise be paid (but for such deferral election),
the Plan’s recordkeeper shall credit the Participant’s Cash Deferral Account
with an amount equal to the portion of the Bonus that the Participant has
elected to be deferred under his or her Cash Deferral Account.

 

-10-



--------------------------------------------------------------------------------

(c) Crediting of Earnings. Interest is accrued daily at the applicable Interest
Rate based on the daily Account balance and credited monthly to the
Participant’s Cash Deferral Account. For purposes of crediting earnings to such
Account, the Interest Rate used may fluctuate from Plan Year to Plan Year and
the Interest Rate in effect in a particular Plan Year shall apply to the
Participant’s entire Account balance without regard to the Plan Year in which
any portion of the Account balance was deferred.

(d) Crediting of Sign-On Credit to Cash Deferral Account. On or as soon as
administratively practical following the last day of the initial pay period in
which a Participant’s employment with the Company commences (or, if later, the
date or dates set forth in the Participant’s offer of employment letter), the
Committee shall credit the Participant’s Cash Deferral Account with an amount
equal to the portion of the Sign-On Credit (if any) that the Participant has
elected to be deferred under his or her Cash Deferral Account pursuant to
Section 3.2.

 

  4.2 Stock Unit Account; Dividend Equivalents.

(a) Stock Unit Account. The Committee shall establish and maintain a Stock Unit
Account for each Participant under the Plan. A Participant’s Stock Unit Account
shall be credited with the portion of his or her Salary and/or Bonus he or she
has elected pursuant to Section 3.1 to defer in the form of Stock Units.

(b) Crediting of Salary to Stock Unit Account. As soon as administratively
practical after submission of each pay period report, the Plan’s recordkeeper
shall credit the Participant’s Stock Unit Account with a number of Units
determined by dividing the applicable portion of the Participant’s deferred
Salary by the Fair Market Value of a share of Common Stock.

(c) Crediting of Bonus to Stock Unit Account. As soon as administratively
practical after any Bonus a Participant has elected to defer under
Section 3.1(c) would otherwise be paid (but for such deferral election), the
Plan’s recordkeeper shall credit the Participant’s Stock Unit Account with a
number of Units which is equal to the amount of the Participant’s Bonus deferred
in Stock Units, divided by the Fair Market Value of a share of Common Stock.
Such Account shall also be credited with the number of Premium Units which is
equal to the product of the number of Stock Units determined in the preceding
sentence, multiplied by the applicable Premium Percentage determined under the
following table with respect to the percentage of Bonus that the Participant has
elected to defer in the form of Stock Units for that Plan Year:

 

-11-



--------------------------------------------------------------------------------

Percentage of Bonus deferred in the form of Stock Units

   Premium
Percentage  

0 to 34%

   0 %

35% to 49%

   15 %

50% to 69%

   20 %

70% to 80%

   30 %

(d) Crediting of Company Matching Contributions to Stock Unit Account. On or as
soon as administratively practical following the date on which any Bonus a
Participant has elected to defer pursuant to Section 3.1(c) is credited to the
Participant’s Account (regardless of whether such Bonus is credited to the
Participant’s Cash Deferral Account or Stock Unit Account), the Participant’s
Stock Unit Account shall be credited with a number of Units equal to the amount
obtained by dividing (i) by (ii), where (i) is the additional amount that the
Company would have contributed to the Participant’s Company Matching Account
under the 401(k) Plan with respect to such Bonus deferral if such Bonus deferral
had been made under the 401(k) Plan and the limitations on elective deferrals to
the 401(k) Plan imposed by applicable tax law did not apply, and (ii) is the
Fair Market Value of a share of Common Stock.

(e) Crediting of Sign-On Credit to Stock Unit Account. On or as soon as
administratively practical following the last day of the initial pay period in
which a Participant’s employment with the Company commences (or, if later, the
date or dates set forth in the Participant’s offer of employment letter), a
Participant’s Stock Unit Account shall be credited with a number of Units equal
to the sum of (i) and (ii), where (i) is the number of Stock Units which is
equal to the applicable portion of the Participant’s Sign-On Credit divided by
the Fair Market Value of a share of Common Stock, and (ii) is the number of
Premium Units which is equal to the product of the number of Stock Units
determined in (i) above, multiplied by the applicable percentage (not to exceed
thirty percent) determined in accordance with the table set forth in the
Participant’s offer letter with respect to the percentage of Sign-On Credit that
the Participant has elected to defer in the form of Stock Units.

(f) Dividend Equivalents. As soon as administratively practical following any
date on which dividends are paid on Common Stock, a Participant’s Stock Unit
Account shall be credited with additional Units in an amount equal to the amount
of the Dividend Equivalents representing cash dividends paid on that number of
shares which is equal to the aggregate Stock Units in the Participant’s Stock
Unit Account as of the record date established for the dividend payment, divided
by the Fair Market Value of a share of Common Stock.

(g) Crediting of Earnings. In the event that benefits cease to be denominated in
Stock Units (as determined under Section 9.3), interest will be accrued daily at
the applicable Interest Rate based on the daily Stock Unit Account balance and
credited monthly to the Participant’s Stock Unit Account. For purposes of
crediting earnings to such Account, the Interest Rate used may

 

-12-



--------------------------------------------------------------------------------

fluctuate from Plan Year to Plan Year and the Interest Rate in effect in a
particular Plan Year shall apply to the Participant’s entire Stock Unit Account
balance without regard to the Plan Year in which any portion of the Stock Unit
Account balance was deferred.

(h) Construction. For purposes of Section 4.1 and this Section 4.2, a payment
shall be considered to have been made “as soon as administratively practical
after” a particular date only if it is made within ninety (90) days after that
date.

ARTICLE V

VESTING

 

  5.1 Vesting.

(a) Cash Deferral Account. A Participant’s Cash Deferral Account shall be 100%
vested at all times.

(b) Stock Unit Account. The interest of each Participant in the Units credited
to his or her Stock Unit Account shall be 100% vested; provided, however, that
(i) Units representing Premium Units shall not vest until two years after the
November 30 of the Plan Year in which such Units are credited, and (ii) Units
representing Company Matching Units shall vest at the same time and to the same
extent (as a percentage of the relevant account) as Company Matching
Contributions credited to the Participant’s account under the 401(k) Plan. Stock
Units attributable to Dividend Equivalents shall be vested to the same extent as
the underlying Units to which they relate. In the event that a Participant’s
employment with the Company terminates for reasons other than death, Retirement,
Disability or Layoff prior to the date any Units representing Premium Units and
Company Matching Units (including Units representing Dividend Equivalents
thereon) have become vested, the Participant shall forfeit the number of Units
credited to his or her Stock Unit Account representing such non-vested Premium
Units and Company Matching Units (including Units representing Dividend
Equivalents thereon). In the event that a Participant’s employment with the
Company terminates by reason of death, Retirement, Disability or Layoff, the
Participant’s Premium Units and Company Matching Units (including any Dividend
Equivalents thereon), to the extent not then vested, shall be fully vested as of
the date of such termination of employment. Notwithstanding the foregoing, upon
the occurrence of a Change in Control Event, each Participant’s Premium Units
and Company Matching Units (including any Dividend Equivalents thereon), to the
extent not then vested, shall be fully vested as of the date of such Change in
Control Event.

ARTICLE VI

DISTRIBUTIONS

 

  6.1 Distribution of Accounts.

This Section 6.1 reflects the rules governing distribution elections made under
this Plan as of January 1, 2005. For distribution elections made prior to that
date, see the applicable provisions of this Plan in effect as of the date such
election was made. Prior to January 1, 2008, Participants were also permitted
from time to time to make distribution elections in accordance with certain

 

-13-



--------------------------------------------------------------------------------

transition rules set forth in Treasury Regulations and other guidance
promulgated under Section 409A of the Code (other than with respect to
distributions of “Grandfathered Benefits” covered by Appendix A hereto).

(a) Time and Form of Distribution. At the time of making a deferral election for
a Plan Year under Article III, a Participant shall elect to receive the related
Distribution Amount for such Plan Year in accordance with the following options:

(i) Single Lump Sum on Termination. A lump sum payable as soon as
administratively practical following the date that is six (6) months after the
Participant’s Separation from Service for any reason.

(ii) 50/50 Lump Sum on Termination. A lump sum payment of an amount equal to 50%
of the balance of the Participant’s Distribution Amount payable as soon as
administratively practical following the date that is six (6) months after the
Participant’s Separation from Service for any reason, with the remaining balance
of the Participant’s Distribution Amount distributed in a lump sum payable as
soon as administratively practical after the January 1 which follows the
calendar year during which the initial 50% of the Participant’s Distribution
Amount was distributed. Until the final distribution is made, earnings and
Dividend Equivalents shall continue to be credited to the undistributed balances
in the Participant’s Accounts.

(iii) Single Lump Sum - Date Certain. A lump sum payable on or as soon as
administratively practical following a date specified by the Participant at the
time of making such deferral election (such date to be the last day of a
calendar month and at least two years after the date of such deferral election).
If a Participant incurs a Separation from Service for any reason prior to such
specified date, the Distribution Amount shall be paid as a Single Lump Sum on
Termination in accordance with Section 6.1(a)(i).

(iv) 50/50 Lump Sum - Date Certain. A lump sum payment of an amount equal to 50%
of the balance of the Participant’s Distribution Amount payable on or as soon as
administratively practical following a date specified by the Participant at the
time of making such deferral election (such date to be the last day of a
calendar month and at least two years after the date of such deferral election),
with the remaining balance distributed in a lump sum payable on or as soon as
administratively practical after the January 1 which follows the calendar year
during which the initial 50% of the Participant’s Distribution Amount was
distributed. Until the final distribution is made, earnings and Dividend
Equivalents shall continue to be credited to the undistributed balances in the
Participant’s Accounts. If a Participant incurs a Separation from Service for
any reason prior to such specified date, the Distribution Amount shall be paid
as a Single Lump Sum on Termination in accordance with Section 6.1(a)(i). If a
Participant incurs a Separation from Service for any reason after the specified
date but before one or both payments payable under this Section 6(a)(iv) have
been made, such payment or payments shall be made in accordance with this
Section 6(a)(iv) without regard to such Separation from Service.

 

-14-



--------------------------------------------------------------------------------

(v) Installments. Subject to the requirements described in this
Section 6.1(a)(v), substantially equal annual installments over five (5) to
fifteen (15) years commencing upon or as soon as administratively practical
following the date that is six (6) months after the Participant’s Separation
from Service. The amount of the first annual payment shall be determined by
dividing the Distribution Amount by the appropriate number of years in the
installment period. Each subsequent payment shall be determined by dividing the
remaining balance by the remaining number of years in the installment period.
Each subsequent annual installment shall be payable during each January which
follows the date that is six (6) months after the Participant’s Separation from
Service and which occurs during the installment period (with the first such
subsequent annual installment to be paid during the January that follows the
date that is six (6) months after the Participant’s Separation from Service
without regard to when the first annual payment described in the preceding
sentence is actually paid). Until the date the remaining balance is valued for
purposes of paying the final installment, earnings and Dividend Equivalents
shall continue to be credited to the undistributed balances in the Participant’s
Accounts in the manner described in Sections 4.1(c), 4.2(f) and 6.1(b).
Notwithstanding anything else contained herein to the contrary, if the total
value of the Participant’s Distribution Amounts which are to be distributed
pursuant to this Section 6.1(a)(v) is less than the applicable dollar amount
under Section 402(g)(1)(B) of the Code as of the date of his or her Separation
from Service (including, without limitation, the Beckman Coulter, Inc. Executive
Restoration Plan and all other agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated
together with this Plan as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation 1.409A-1(c)(2)), the
Distribution Amount shall be paid as a Single Lump Sum on Termination in
accordance with Section 6.1(a)(i).

(b) Manner of Distribution. The amount to be paid to the Participant shall be
the vested portion of the Participant’s Accounts. The form of payment of any
distribution required pursuant to this Plan (including, for this purpose, any
distribution in respect of a withdrawal pursuant to Section 6.3) shall be
determined as follows:

(i) Amounts not denominated as Stock Units as of the date of distribution shall
be paid in cash and valued as of the date the amount of the distribution is
determined.

(ii) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the benefit attributable to the Stock Units credited to a
Participant’s Accounts shall, subject to following provisions of this clause
(ii), be distributed in an equal number of shares of Common Stock. Shares of
Common Stock that are delivered in payment of Premium Units (including Dividend
Equivalent Stock Units) that are credited in respect of a Bonus and/or Sign-On
Credit

 

-15-



--------------------------------------------------------------------------------

on or after April 1, 2004 shall be charged against the applicable share limits
of a Company equity compensation plan. To the extent that an insufficient number
of shares of Common Stock remain available under any such plan to cover a
payment of such Stock Units in the form of Common Stock, the Stock Units that
exceed the number of shares of Common Stock then available within the applicable
share limits of such plan shall be settled in cash. In addition, any fractional
Stock Unit interest shall be settled in cash. The settlement amount of any Stock
Unit to be settled in cash shall equal the Fair Market Value of a share of
Common Stock determined as of the date used by the trustee of the Trust to
determine the taxable income reportable with respect to such distribution.

(c) Distribution Election Changes. Participants shall be allowed to change their
distribution elections for a particular Plan Year by filing a new distribution
election form; provided (1) that such a change election must be filed with the
Committee at least one year prior to the date on which the distribution would
have otherwise been made (or, in the case of installment payments, would have
otherwise commenced) but for such change election, (2) that such a change
election will not be effective until at least one year after the date on which
the election is made, (3) that, except in the case of distributions on account
of death, Unforeseeable Emergency or a termination of the Plan pursuant to
Section 9.6, such a change election shall defer the distribution date (or
distribution commencement date) to a date that is not less than five years from
the date such distribution would otherwise have been made (or commenced), and
(4) that such a change election must be made on a form and in a manner
prescribed by the Committee.

 

  6.2 Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the date the Participant was to commence receiving
payment or delivery pursuant to Section 6.1 the entire amount allocated to the
Participant’s Accounts shall be forfeited. Furthermore, if any benefit payment
(by check or other form of payment) to a Participant or Beneficiary remains
uncashed or unclaimed for two years following its delivery to the last known
address of the Participant or Beneficiary, the amount of such benefit payment
shall be forfeited. Any forfeited amount shall immediately become the property
of the Company. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest, earnings
or further crediting of Dividend Equivalents, from the date of the forfeiture.
The distribution of such benefits shall thereafter be made in the manner
determined by the Committee.

 

  6.3 Unforeseeable Emergencies.

(a) General. A Participant (or former Participant or Beneficiary) may request a
distribution from the vested portion of his or her Account for an Unforeseeable
Emergency without penalty. Such distribution for an Unforeseeable Emergency
shall be subject to approval by the Committee and may be made only to the extent
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the

 

-16-



--------------------------------------------------------------------------------

distribution). A distribution for an Unforeseeable Emergency may not be made to
the extent that such emergency is or may be relieved (1) through reimbursement
or compensation by insurance or otherwise, (2) by liquidation of the
Participant’s (or Beneficiary’s) assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (3) by cessation of
deferrals under this Plan. The Committee may require that the Participant (or
Beneficiary) provide a written representation that any such distribution
satisfies the requirements set forth in this Section 6.3(a).

(b) Definition of Unforeseeable Emergency. An “Unforeseeable Emergency” with
respect to a Participant shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case and in all events must constitute an “unforeseeable
emergency” within the meaning of Section 409A. The purchase of a home and the
payment of college tuition would typically not be considered to be Unforeseeable
Emergencies.

(c) Withdrawal Election Form. For distributions under this Section 6.3, the
Participant shall designate on a withdrawal form provided by the Company the
Accounts, the Plan Year of the contribution, and the contribution source (e.g.,
Participant, Company or both) from which the distribution is to be made. Such
distribution will be made as soon as administratively practical following the
Participant’s submission of a completed withdrawal form. Distributions under
this Section 6.3 do not result in suspension from participation in the Plan.

(i) The portion of the withdrawal not denominated as Stock Units as of the date
of distribution shall be paid in cash and valued as of the date the amount of
the distribution is determined.

(ii) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the portion of the withdrawal attributable to the Stock Units
credited to a Participant’s Accounts shall be distributed in shares of Common
Stock. The Fair Market Value of any fractional Stock Units shall be distributed
in cash; such Fair Market Value shall be determined as of the date used by the
trustee of the Trust to determine the taxable income reportable with respect to
the shares of Common Stock distributed.

 

  6.4 Distributions on Death.

In the event of the death of a Participant prior to the commencement of payment
of benefits hereunder, the Participant’s Accounts shall be paid to the
Participant’s Beneficiary as a Single Lump Sum on Termination in accordance with
Section 6.1 (a)(i) as soon as administratively practical following the date of
death. Furthermore, in the event of the death of a Participant who has

 

-17-



--------------------------------------------------------------------------------

commenced to receive a distribution of benefits in the form of annual
installments under Section 6.1(a)(v), the remaining vested balances in his or
her Accounts shall be paid to the Participant’s Beneficiary in the form of a
lump sum as soon as administratively practical following the date of death.

 

  6.5 Construction

For purposes of this Article VI, a payment shall be considered to have been made
“as soon as administratively practical after” a particular date only if it is
made within ninety (90) days after that date.

ARTICLE VII

CLAIMS PROCEDURE AND ARBITRATION

 

  7.1 Claims Procedure and Arbitration.

(a) The Committee (or, upon and after a Change in Control Event, the
Administrator) shall establish a reasonable claims procedure consistent with the
requirements of ERISA. In the event of a claim for payment under this Plan or
any dispute regarding the interpretation of this Plan, the Participant, or
following the Participant’s death, his or her Beneficiary (collectively referred
to in this section as “Claimant”) shall be required to submit such matter for
review in accordance with the claims procedure established by the Committee (or
Administrator).

(b) If a Claimant has exhausted the claims procedure referred to in subsection
(a) and he or she is dissatisfied with the outcome, the Claimant may, if he or
she desires, submit any claim for payment under this Plan or any dispute
regarding the interpretation of this Plan to arbitration. This right to select
arbitration shall be solely that of the Claimant, and the Claimant may decide
whether or not to arbitrate in his or her discretion. The “right to select
arbitration” does not impose on the Claimant a requirement to submit a dispute
for arbitration. The Claimant may, in lieu of arbitration, bring an action in
appropriate civil court. The Claimant retains the right to select arbitration,
even if a civil action (including, without limitation, an action for declaratory
relief) is brought by the Company or any other fiduciary of this Plan prior to
the commencement of arbitration. If arbitration is selected by the Claimant
after a civil action concerning the Claimant’s dispute has been brought by a
person other than the Claimant, the Company, and the Claimant shall take such
actions as are necessary or appropriate, including dismissal of the civil
action, so that the arbitration can be timely heard. Once arbitration is
commenced, it may not be discontinued without the unanimous consent of all
parties to the arbitration. During the lifetime of the Participant only he or
she can use the arbitration procedure set forth in this section.

(c) Any claim for arbitration may be submitted as follows: if the Claimant
disagrees with an interpretation of this Plan by the Company or any fiduciary of
this Plan, or disagrees with the calculation of his or her benefit under this
Plan, such claim may be filed in writing with an arbitrator of the Claimant’s
choice who is selected by the method described in the next four sentences. The
first step of the selection shall consist of the Claimant submitting in writing
a list of five potential arbitrators to the Company. Each of

 

-18-



--------------------------------------------------------------------------------

the five arbitrators must be either (i) a member of the National Academy of
Arbitrators located in the state of California or (ii) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Company shall select one of the five arbitrators as the arbitrator of
the dispute in question. If the Company fails to select an arbitrator in a
timely manner, the Claimant then shall designate one of the five arbitrators as
the arbitrator of the dispute in question.

(d) The arbitration hearing shall be held within seven days (or as soon
thereafter as possible) after the selection of the arbitrator. No continuance of
said hearing shall be allowed without the mutual consent of the Claimant and the
Company. Absence from or non-participation at the hearing by any party shall not
prevent the issuance of an award. Hearing procedures that will expedite the
hearing may be ordered at the arbitrator’s discretion, and the arbitrator may
close the hearing in his sole discretion when he or she decides he or she has
heard sufficient evidence to justify issuance of an award. The arbitrator shall
apply the same procedure referred to in Section 7.1(a) as would be applied by a
court of proper jurisdiction. Accordingly, prior to a Change in Control Event,
the arbitrator shall not apply a de novo standard of review in reviewing the
decision rendered through the claims procedure but rather shall apply an
arbitrary and capricious standard of review, and upon and after a Change in
Control Event, the arbitrator shall apply a de novo standard of review.

(e) The arbitrator’s award shall be rendered as expeditiously as possible and in
no event later than one week after the close of the hearing. In the event the
arbitrator finds that the Claimant is entitled to the benefits he or she
claimed, the arbitrator shall order the Company to pay or deliver such benefits
(which may be paid from the Trust), in the amounts and at such time as the
arbitrator determines. The award of the arbitrator shall be final and binding on
the parties. The Company shall thereupon pay or deliver (or the trustee of the
Trust shall pay or deliver) to the Claimant immediately the amount that the
arbitrator orders to be paid or delivered in the manner described in the award.
The award may be enforced in any appropriate court as soon as possible after its
rendition. If any action is brought to confirm the award, no appeal shall be
taken by any party from any decision rendered in such action.

(f) This subsection (f) shall apply only after the occurrence of a Change in
Control Event. If the arbitrator determines that the Claimant is entitled to the
claimed benefits, the arbitrator shall direct the Company to pay to the
Claimant, and the Company shall pay to the Claimant in accordance with such
order, an amount equal to the Claimant’s expenses in pursuing the claim,
including attorneys’ fees. Such payment shall not be made from the Trust.

ARTICLE VIII

ADMINISTRATION

 

  8.1 Committee.

(a) The Committee shall be appointed by, and serve at the pleasure of, the Board
of Directors. The number of members comprising the Committee shall be determined
by the Board which may from time to time vary the number of members. A member of
the Committee may resign by delivering a written notice of resignation to the
Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the Board.

 

-19-



--------------------------------------------------------------------------------

(b) Upon and after a Change in Control Event, the Committee shall cease to have
authority concerning the administration of this Plan and such authority shall be
assumed by the Administrator.

 

  8.2 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman of the Committee (the “Chairman”) or
any other member or members of the Committee designated by the Chairman may
execute any certificate or other written direction on behalf of the Committee.

 

  8.3 Powers and Duties of the Committee or Administrator.

Subject to Section 8.4, the Committee or Administrator (as applicable), on
behalf of the Participants and their Beneficiaries, shall enforce this Plan in
accordance with its terms, shall be charged with the general administration of
this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

(a) Prior to a Change in Control Event, to construe and interpret the terms and
provisions of the Plan, provided that upon and after a Change in Control Event,
the Administrator’s interpretation or construction (and any previous
interpretation or construction of the Committee) shall be reviewed on a de novo
basis.

(b) To compute and certify to the amount and kind of benefits payable or
deliverable to Participants and their Beneficiaries;

(c) To maintain all records that may be necessary for the administration of this
Plan;

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(e) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof; and

(f) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of this Plan as the
Committee may from time to time prescribe.

 

-20-



--------------------------------------------------------------------------------

(g) To direct the Trustee concerning the performance of various duties and
responsibilities under the trust including exercising all voting rights
connected with the stock, including voting rights in the event of a tender or
exchange offer with respect to the Company or in the event of a contested
election with respect to the Board of Directors.

 

  8.4 Interpretation of Plan.

Prior to the occurrence of a Change in Control Event, the Committee shall have
full discretion to construe and interpret the terms and provisions of this Plan,
which interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to this Plan. Notwithstanding the foregoing, following the occurrence of a
Change in Control Event, the Administrator, rather than the Committee, shall
construe and interpret the Plan, no deference shall be given to the
Administrator’s construction or interpretation (or the Committee’s prior
interpretation or construction) of the Plan and any such construction or
interpretation shall be reviewed under a de novo standard of review.

In making any determination or in taking or not taking any action under this
Plan, the Committee, the Administrator or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Company. No director, officer or agent of the Company shall be liable for
any such action or determination taken or made or omitted in good faith.

 

  8.5 Plan Construction.

It is the intent of the Company that transactions in and affecting securities
issued hereunder in the case of Participants who are or may be subject to
Section 16 of the Exchange Act satisfy any then applicable requirements of
Rule 16b-3 so that such persons (unless they otherwise agree) will be entitled
to the benefits of Rule 16b-3 or other exemptive rules under Section 16 of the
Exchange Act in respect of those transactions and will not be subjected to
avoidable liability thereunder. If any provision of this Plan would otherwise
frustrate or conflict with the intent expressed above, that provision to the
extent possible shall be interpreted as to avoid such conflict.

 

  8.6 Information.

To enable the Committee or Administrator to perform its functions, the Company
shall, upon request of the Committee or Administrator, supply full and timely
information to the Committee or Administrator on all matters relating to the
Salary and/or Bonus of all Participants, their death, or other cause of
termination, and such other pertinent facts as the Committee or Administrator
may require.

 

-21-



--------------------------------------------------------------------------------

  8.7 Compensation, Expenses and Indemnity.

(a) The Committee or Administrator is authorized at the expense of the Company
to employ such legal counsel and administrative services as it may deem
advisable to assist in the performance of its duties hereunder. Expenses and
fees in connection with the administration of this Plan shall be paid by the
Company.

(b) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Administrator, the
Board of Directors and any delegate of the Committee or Administrator who is an
employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to this
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company under any
bylaw, agreement or otherwise, as such indemnities are permitted under state
law.

(c) When the Committee becomes aware that a Change in Control Event is expected
to occur, and prior to such Change in Control Event, an amount estimated by the
Committee equal to the costs of administrating the Plan for two years after the
Change in Control Event shall be irrevocably deposited by the Company in the
Trust. Such amount may be used to pay the expenses of administering the Plan,
and if such amount is exhausted, the Company shall resume payment of the
expenses.

ARTICLE IX

MISCELLANEOUS

 

  9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust
(other than a grantor trust within the meaning of Section 671, et. seq. of the
Code), or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
shall be, and remain, the general unpledged, unrestricted assets of the Company.
The Company’s obligation under this Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.

 

  9.2 No Employment Contract.

Nothing contained in this Plan (or in any other documents related to this Plan)
shall confer upon any Eligible Employee or other Participant any right to
continue in the employ or other service of the Company or constitute any
contract or agreement of employment or other service, nor shall interfere in any
way with the right of the Company to change such person’s compensation or other
benefits or to terminate the employment of such person, with or without cause.

 

-22-



--------------------------------------------------------------------------------

  9.3 Adjustments in Case of Changes in Common Stock.

If any stock dividend, stock split, recapitalization, merger, consolidation,
combination or other reorganization, exchange of shares, sale of all or
substantially all of the assets of the Company, split-up, split-off, spin-off,
extraordinary redemption, liquidation or similar change in capitalization or any
distribution to holders of the Common Stock (other than cash dividends and cash
distributions) shall occur, proportionate and equitable adjustments consistent
with the effect of such event on stockholders generally (but without duplication
of benefits if Dividend Equivalents are credited) shall be made in respect of
Units and Accounts credited under this Plan so as to preserve the benefits
intended. To the extent the consideration paid to holders of Common Stock is
readily tradable common stock of another company, then the common stock of such
other company shall be considered Common Stock hereunder. To the extent the
consideration paid to holders of Common Stock is other than readily tradable
common stock of another company, then the fair market value of such
consideration shall be credited to the Participants’ respective Accounts, and
shall thereafter be credited with earnings and shall be distributed according to
the provisions of this Plan.

 

  9.4 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by this Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from this Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

  9.5 Withholding.

The Company shall satisfy any state or federal income or other tax withholding
obligation arising upon distribution of a Participant’s Accounts. The
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to the benefits
hereunder, and shares of Common Stock held for the benefit of the Participant in
the Trust may be sold to raise cash to satisfy any withholding requirement.

 

-23-



--------------------------------------------------------------------------------

  9.6 Amendment, Modification, Suspension or Termination.

The Committee may amend or modify this Plan in whole or in part, except that
(i) no amendment, modification or suspension shall have any retroactive effect
to reduce any amounts allocated to Participants’ Accounts, (ii) Sections 4.1(c)
and 4.2(f) may not be amended, modified or suspended so as to, with respect to
any amounts credited to the Accounts as of the date of such amendment, reduce
the amount of earnings or Dividend Equivalents to be credited to Participants’
Accounts in accordance with Sections 4.1 (c) and 4.2(f), respectively, and
(iii) Section 7.1 may not be amended with respect to any Participant or
Beneficiary following the date the Participant or Beneficiary makes a claim for
benefits under this Plan. The Committee may terminate and liquidate this Plan
and distribute all vested benefits hereunder in accordance with the requirements
of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under
Section 409A of the Code (or any similar successor provision), which regulation
generally provides that a deferred compensation arrangement such as this Plan
may be terminated within twelve (12) months following a dissolution or change in
control of the Company or may be terminated if the Company also terminates all
other similar deferred compensation arrangements and distributes all benefits
under this Plan not less than twelve (12) months and not more than twenty-four
(24) months following such termination. The Committee may, in its discretion,
accelerate the vesting of any or all Participants’ Accounts under this Plan in
connection with any such Plan termination and liquidation.

 

  9.7 Governing Law.

Except to the extent preempted by ERISA or other applicable federal law, this
Plan shall be construed, governed and administered in accordance with the laws
of the State of California.

 

  9.8 Receipt or Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Committee and the Company. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment or delivery, to execute a receipt and release to such effect.

 

  9.9 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable to a person who, in the sole
judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Committee may
direct that such payment be made to any person found by the Committee, in its
sole judgment, to have assumed the care of such person. Any payment or delivery
made pursuant to such determination shall constitute a full release and
discharge of the Committee and the Company.

 

-24-



--------------------------------------------------------------------------------

  9.10 Headings, etc. Not Part of Agreement.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

  9.11 Section 409A.

To the extent that this Plan is subject to Section 409A of the Code, this Plan
shall be construed and interpreted to the maximum extent reasonably possible to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. If any portion of a Participant’s Account balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to comply with the requirements of Section 409A of the Code
and related Treasury Regulations, the Committee may determine that such
Participant shall receive a distribution from this Plan in an amount equal to
the lesser of (i) the portion of his or her Account balance required to be
included in income as a result of the failure of this Plan to comply with the
requirements of Section 409A of the Code and related Treasury Regulations, or
(ii) the Participant’s unpaid vested Account balance.

This restated Plan is hereby adopted by Beckman Coulter, Inc. effective as of
January 1, 2008.

 

BECKMAN COULTER, INC. By:  

/s/ James Robert Hurley

  James Robert Hurley Its:   Vice President, Human Resources Date:   November
13, 2007

 

-25-



--------------------------------------------------------------------------------

APPENDIX A

DISTRIBUTIONS OF PRE-2005 DEFERRALS

Notwithstanding any other provision of the Plan, the provisions of this Appendix
A shall apply to distributions from the Plan with respect to any deferrals of
compensation made under the Plan prior to January 1, 2005 and any Premium Units
that had vested as of December 31, 2004 (in each case, including any related
earnings thereon) (“Grandfathered Benefits”). Capitalized terms used in this
Appendix A and not otherwise defined herein shall have the meanings set forth in
Section 1.2.

 

  A.1 Distribution of Accounts.

(a) Time and Form of Distribution. A Participant shall elect to receive a
distribution of the amount of his or her Grandfathered Benefits (a
“Grandfathered Distribution Amount”) in accordance with the following options:

(i) Single Lump Sum on Termination. A lump sum payable as soon as
administratively practical following the Participant’s termination from
employment for any reason.

(ii) 50/50 Lump Sum on Termination. A lump sum of an amount equal to 50% of the
balance of the Participant’s Grandfathered Distribution Amount payable as soon
as administratively practical following the Participant’s termination of
employment for any reason, with the remaining balance of the Participant’s
Grandfathered Distribution Amount distributed in a lump sum payable as soon as
administratively practical after the January 1 which follows the calendar year
during which the initial 50% of the Participant’s Grandfathered Distribution
Amount was distributed. Until the final distribution is made, earnings and
Dividend Equivalents shall continue to be credited to the undistributed balance
of the Grandfathered Distribution Amount in the Participant’s Accounts.

(iii) Single Lump Sum - Date Certain. A lump sum payable on or as soon as
administratively practical following some specified date (which is the last day
of a month and which is at least two years after the date of the Participant’s
deferral election). If a Participant’s employment terminates for any reason
prior to such specified date, the Grandfathered Distribution Amount shall be
paid as a Single Lump Sum on Termination in accordance with Section A.1(a)(i).

(iv) 50/50 Lump Sum - Date Certain. A lump sum of an amount equal to 50% of the
balance of the Participant’s Grandfathered Distribution Amount payable on or as
soon as administratively practical following some specified date (which is the
last day of a month and which is at least two years after the date of the
Participant’s deferral election), with the remaining balance distributed in a
lump sum payable in January of the year which follows the calendar year during

 

i



--------------------------------------------------------------------------------

which the initial 50% of the Participant’s Grandfathered Distribution Amount was
distributed. Until the final distribution is made, earnings and Dividend
Equivalents shall continue to be credited to the undistributed balance of the
Grandfathered Distribution Amount in the Participant’s Accounts. If a
Participant terminates employment prior to such specified date, the
Grandfathered Distribution Amount shall be paid as a Single Lump Sum on
Termination in accordance with Section A.1(a)(i).

(v) Installments. Subject to the requirements described in this
Section A.1(a)(v), substantially equal annual installments over five (5) to
fifteen (15) years commencing upon or as soon as administratively practical
following the Participant’s Retirement. The amount of the first annual payment
shall be determined by dividing the Grandfathered Distribution Amount by the
appropriate number of years in the installment period. Each subsequent payment
is determined by dividing the remaining balance by the remaining number of years
in the installment period. Each subsequent annual installment shall be payable
during each January which follows the Participant’s Retirement and which occurs
during the installment period. Until the date the remaining balance is valued
for purposes of paying the final installment, earnings and Dividend Equivalents
shall continue to be credited to the undistributed balance of the Grandfathered
Distribution Amount in the Participant’s Accounts in the manner described in
Sections 4.1(c), 4.2(f) and A.1(b). Notwithstanding anything else contained
herein to the contrary, the distribution option described in this
Section A.1(a)(v) shall only be available to a Participant if the total value of
his or her aggregate vested Distribution Amounts (including Grandfathered
Distribution Amounts) which are to be distributed pursuant to Section 6.1(a)(v)
and this Section A.1(a)(v) is at least $100,000 as of the date of his or her
Retirement. In the event that a Participant has elected an installment form of
distribution and the value of his or her aggregate vested Distribution Amounts
which are to be distributed in the form of installments is less than $100,000 as
of his or her Retirement date, or the Participant is not eligible for
Retirement, the Grandfathered Distribution Amount shall be paid as a 50/50 Lump
Sum on Termination in accordance with Section A.1(a)(ii).

(b) Manner of Distribution. The amount to be paid to the Participant shall be
the vested portion of the Participant’s Accounts. The form of payment of any
distribution required pursuant to this Plan (including, for this purpose, any
distribution in respect of a withdrawal pursuant to Section A.3) shall be
determined as follows:

(i) Amounts not denominated as Stock Units as of the date of distribution shall
be paid in cash and valued as of the date the amount of the distribution is
determined.

(ii) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the benefit attributable to the Stock Units credited to a
Participant’s Accounts shall, subject to following provisions of this clause
(ii), be distributed in an equal number of shares of Common Stock. Shares of
Common Stock that are delivered in payment of

 

ii



--------------------------------------------------------------------------------

Premium Units (including Dividend Equivalent Stock Units) that are credited in
respect of a Bonus and/or Sign-On Credit on or after April 1, 2004 shall be
charged against the applicable share limits of a Company equity compensation
plan. To the extent that an insufficient number of shares of Common Stock remain
available under any such plan to cover a payment of such Stock Units in the form
of Common Stock, the Stock Units that exceed the number of shares of Common
Stock then available within the applicable share limits of such plan shall be
settled in cash. In addition, any fractional Stock Unit interest shall be
settled in cash. The settlement amount of any Stock Unit to be settled in cash
shall equal the Fair Market Value of a share of Common Stock determined as of
the date used by the trustee of the Trust to determine the taxable income
reportable with respect to such distribution.

(c) Distribution Elections. For deferrals prior to January 1, 2003, Participants
made separate distribution elections for the portion of their Accounts
attributable to each year of participation under the Plan (“Pre-2003 Class-Year
Election”), and distributions prior to January 1, 2003 were made according to
the Pre-2003 Class-Year Elections. Effective for distributions after January 1,
2003, distribution of a Participant’s Grandfathered Distribution Amount under
this Section A.1 shall be made as follows:

(i) Class-year elections remain valid with respect to the Single Lump Sum-Date
Certain option set forth in Section A.1(a)(iii) and the 50/50 Lump Sum-Date
Certain option set forth in Section A.1(a)(iv). Thus, Pre-2003 Class Year
Elections specifying these forms of benefit will continue to be honored. After
2002, Participants may continue to elect these forms of benefit on a class-year
basis, and elections concerning these forms of benefit may be changed as
specified in clause (iii) of this subsection (c).

(ii) No form of distribution other than those specified in clause (i) of this
subsection (c) may be elected on a class-year basis and any other class-year
election shall be disregarded. Thus, Pre-2003 Class Year Elections are not valid
after January 1, 2003 with respect to the Single Lump Sum on Termination option
set forth in Section A.1(a)(i), the 50/50 Lump Sum on Termination option set
forth in Section A.1(a)(ii), and the Installments option set forth in Section
A.1(a)(v). The portion of the Participant’s Accounts not subject to class-year
elections that are valid under clause (i) of this subsection (c) shall be
distributed according to the Participant’s “Global Election,” as follows:

(1) The first distribution election form received by the Committee for a
Participant with respect to the 2003 Plan Year (or if later, the first Plan Year
the Participant is a Participant) shall be the Participant’s initial Global
Election.

(2) A Participant may change his or her Global Election as set forth in clause
(iii) of this subsection (c).

 

iii



--------------------------------------------------------------------------------

(iii) Participants shall be allowed to change their distribution elections by
filing a new distribution election form as follows:

(1) A Global Election may be replaced with a new Global Election if the new
Global Election is made at least one year prior to the earlier of (x) the date
benefit payments would otherwise have commenced under the Participant’s
immediately preceding valid Global Election, or (y) the date benefit payments
would commence under the new Global Election. Furthermore, if the new Global
Election changes the date of distribution under the Single Lump Sum-Date Certain
option set forth in Section A.1(a)(iii) or the 50/50 Lump Sum-Date Certain
option set forth in Section A.1(a)(iv), the new date of distribution must be at
least two years from the date of the original election of such option(s).
Subject to the foregoing rules concerning the validity of a new Global Election,
a Participant may make a Global Election applicable to amounts that had been
subject to a class-year election, but if an amount is ever subject to a Global
Election, the Participant may not subsequently make such amount subject to a
class-year election.

(2) A Participant may replace an existing class-year election with respect to
the Single Lump Sum-Date Certain option set forth in Section A.1(a)(iii) or the
50/50 Lump Sum-Date Certain option set forth in Section A.1(a)(iv) with a new
class-year distribution election with respect to such options if the new
class-year election is made at least one year prior to the earlier of (x) the
date benefit payments would otherwise have commenced under the Participant’s
immediately preceding valid class-year election with respect to such
distribution, or (y) the date benefit payments would commence under the new
class-year election. Furthermore, the new date of distribution must be at least
two years from the date of the original election of such option(s). Subject to
the rules set forth in paragraph (1) of this clause (iii) concerning the
validity of a new Global Election, a Participant may make a Global Election
applicable to amounts that had been subject to a class-year election, but if an
amount has ever been subject to a Global Election, the Participant may not
subsequently make such amount subject to a class-year election.

(3) Distribution election forms that are not valid under paragraphs (1) and
(2) of this clause (iii) shall be void and shall be disregarded.

 

  A.2 Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the date the Participant was to commence receiving
payment or delivery pursuant to Section A.1 the entire amount allocated to the
Participant’s Accounts shall be forfeited. Furthermore, if any benefit payment
(by check or other form or payment) to a Participant or Beneficiary remains
uncashed or unclaimed for two years following its delivery to the last known
address of the Participant or Beneficiary, the amount of such benefit payment
shall be forfeited. Any forfeited amount shall immediately become the property
of the Company.

 

iv



--------------------------------------------------------------------------------

If, after such forfeiture, the Participant or Beneficiary later claims such
benefit, such benefit shall be reinstated without interest, earnings or further
crediting of Dividend Equivalents, from the date of the forfeiture. The
distribution of such benefits shall thereafter be made in the manner determined
by the Committee.

 

  A.3 Early and Hardship Distributions.

Notwithstanding anything in this Appendix A, the Plan shall permit an in-service
early or hardship distribution of Grandfathered Benefits as follows:

(a) Early Distribution. At any time, a Participant, at his or her sole
discretion, may withdraw up to 100% of the vested balance of his or her
Grandfathered Benefits subject to a 10% penalty of the amount withdrawn. The 10%
penalty shall be permanently and irrevocably forfeited. The Company shall
thereafter have no obligation to pay the forfeited amount.

(b) Hardship Distribution. A Participant may receive a hardship distribution,
from the vested portion of his or her Grandfathered Benefits, subject to the
approval of the Committee, if the Participant has a financial hardship. A
financial hardship exists if the Participant demonstrates to the satisfaction of
the Committee that he or she has suffered (i) a severe financial hardship which
is unforeseeable or (ii) a financial hardship as defined in the 401(k) Plan, and
that he or she does not have other assets (excluding those assets which might be
available from the 401(k) Plan, Beckman Coulter, Inc. Employees’ Stock Purchase
Plan and Beckman Coulter, Inc. Executive Restoration Plan) sufficient to satisfy
the financial need created by the hardship. The determination of whether a
Participant has suffered a hardship shall be made by the Committee in its sole
discretion. A hardship distribution, if made, shall be in an amount no greater
than the amount needed to satisfy the hardship (including amounts required to
satisfy applicable Federal and state income tax withholding), as determined by
the Committee.

(c) Withdrawal Election Form. For distributions under this Section A.3, the
Participant shall designate on a withdrawal form provided by the Company the
Accounts, the Plan Year of the contribution, and the contribution source (e.g.,
Participant, Company or both) from which the distribution is to be made. Such
distribution will be made as soon as administratively practical following the
Participant’s submission of a completed withdrawal form. Distributions under
this Section A.3 do not result in suspension from participation in the Plan.

(i) The portion of the withdrawal not denominated as Stock Units as of the date
of distribution shall be paid in cash and valued as of the date the amount of
the distribution is determined.

(ii) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the portion of the withdrawal attributable to the Stock Units
credited to a Participant’s Accounts shall be distributed in shares of Common
Stock. The Fair Market Value of any fractional Stock Units shall be distributed
in cash; such Fair Market value shall be determined as of the date used by the
trustee of the Trust to determine the taxable income reportable with respect to
the shares of Common Stock distributed.

 

v



--------------------------------------------------------------------------------

  A.4 Distributions on Death.

In the event of the death of a Participant prior to the commencement of payment
of benefits hereunder, the Participant’s Grandfathered Benefits shall be paid to
the Participant’s Beneficiary as a Single Lump Sum on Termination in accordance
with Section A.1(a)(i) as soon as administratively practical following the date
of death. Furthermore, in the event of the death of a Participant who has
commenced to receive a distribution of benefits in the form of annual
installments under Section A.1(a)(v), the remaining vested balance of his or her
Grandfathered Benefits shall be paid to the Participant’s Beneficiary in the
form of a lump sum as soon as administratively practical following the date of
death.

 

  A.5 Change Of Trust Status.

Notwithstanding anything contained in this Plan to the contrary, if at any time
the Trust is finally determined by the Internal Revenue Service (“IRS”) not to
be a “grantor trust” with the result that the income of the Trust is not treated
as income of the Company pursuant to Sections 671 through 679 of the Code, or if
a tax is finally determined by the IRS to be payable by one or more Participants
or Beneficiaries with respect to any interest in the Plans or the Trust prior to
payment of such interest to any such Participant or Beneficiary, the Committee
shall immediately determine the share of the Trust represented by the
Participant’s Grandfathered Benefits in accordance with this Plan and such other
Plans with respect to which assets are held in the Trust (together with this
Plan, the “Nonqualified Plans”), and the Trustee shall immediately distribute
such share in a lump sum to each Participant or Beneficiary entitled thereto,
regardless of whether such Participant’s employment has terminated and
regardless of form and time of payments specified in or pursuant to the Plan in
such amounts and in the manner instructed by the Committee. If the value of the
Trust is less than the benefit obligations under the Nonqualified Plans, the
foregoing described distributions will be limited to a Participant’s share of
the Trust, determined by allocating assets to the Participant based on the ratio
of the Participant’s benefit obligations under the Nonqualified Plans to the
total benefit obligations under the Nonqualified Plans.

 

  A.6 Distributions of Units on Certain Events.

In the event that a Participant’s employment with the Company terminates by
reason of death, Retirement, Disability or layoff, the Participant’s
Grandfathered Benefits in his or her Stock Units Account shall be fully vested
and distributed to the Participant (or, in the event of his or her death,
Beneficiary).

 

  A.7 Plan Termination.

In the event that the Plan is terminated, the Participant’s Grandfathered
Benefits shall be distributed to the Participant or, in the event of his or her
death, his or her Beneficiary in a lump sum within ninety (90) days following
the date of Plan termination.

 

vi